408 F.2d 1085
Howard DAVIS, Appellant,v.A. L. FIRMENT et al., Appellees.
No. 25222.
United States Court of Appeals Fifth Circuit.
March 27, 1969.

William F. Wessel, New Orleans, La., Roy Lucas, Stephen Raphael, Tuscaloosa, Ala., for appellant.
Samuel Rosenberg, Arthur A. Lemann, III, of Polack, Rosenberg & Rittenberg, New Orleans, La., for appellees.
Before COLEMAN and GOLDBERG, Circuit Judges, and SKELTON, Judge of the Court of Claims*.
PER CURIAM:


1
The complaint in the district court sought an injunction restraining the Orleans Parish School Board and certain of its officials from preventing a student from attending the public schools because of the manner in which he wore his hair. The district court denied relief. The complainant perfected an appeal to this Court. He then filed a formal motion for a stay of proceedings pending the final disposition of Ferrell v. Dallas Independent School District [5 Cir., 1968, 392 F.2d 697; cert. denied 393 U.S. 856, 89 S. Ct. 98, 21 L. Ed. 2d 125 (1968)]. The application for the stay alleged that the issue in this case was similar to that in Ferrell, supra. The stay was granted. Upon final disposition of Ferrell, this appeal was calendared and has been duly heard.


2
We are of the opinion that there is no material difference between this case and Ferrell. Our decision in that case, therefore, must control the disposition of this appeal.

The judgment of the district court is

3
Affirmed.



Notes:


*
 Sitting by designation as a member of this panel